DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/30/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 08/30/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments:
35 U.S.C. 103 rejection: (Remarks pages 6-7)
Applicant argued pages 6-7 that Varney in view of Yacoubian does not teach or suggest the feature "directing a first light radiation using one or more illumination sources, wherein the first light radiation illuminates a target area of a part being manufactured in a uniform chromatic light for the real-time surface inspection such that the target area appears to have a substantially uniform monochromatic color" recited as in amended claims 1 and 18.

Response to Arguments:
This argument is not persuasive.
It is respectfully pointed out to applicant that, as stated in the previous Office action, Varney in view of Yacoubian discloses clearly the claimed language of the present invention recited as in claims 1 and 18 with feature "directing a first light radiation using one or more illumination sources, wherein the first light radiation illuminates a target area of a part being manufactured in a uniform chromatic light for the real-time surface inspection such that the target area appears to have a substantially uniform monochromatic color ” (see below Office Action, claims 1 and 18).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both of Varney and Yacoubian reference teach the same function and structure on the claimed invention for the purpose of improving the additive manufacturing system for detecting defects, blockages, or other failures on the form unitary structure material. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Varney in view of Yacoubian) references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, when the references are considered in combination, the recitation of the claims would have been obvious as suggested.
In this case, the Office respectfully submits that Varney teaches clearly the claimed language as recited in amended claims 1 and 18 as following:
Such as, the Office respectfully submits that Varney discloses an additive manufacturing tool (114 @ figure 6) includes a controller (134 @ figure 6) for controlling one or more energy source (128 @ figure 6) and an image device (132 @ figure 6) comprising a first light radiation (127 @ figure 1) using one or more illumination sources (128 @ figure 6), wherein the first light radiation illuminates a target area of a part (112, 120 @ figure 6) being manufactured part (112, 120 @ figure 6) in a uniform chromatic light (127 @ figure 7 and paragraph [0048]: e.g., Energy beam 127 may include any energy, for example, ultraviolet light “color light or chromatic light”, electron beam, plasma, or laser, that may interact with material 120 to change a state of material 120 … and paragraph [0050]: e.g., controlling energy source 128 to direct energy beam 127 along a series of build locations within the deposited layer or volume of material 120 to energize material 120 at the build locations to fabricate unitary structure 112) such that the target area of the part (112, 120, 130, 122 @ figure 6) appears to have a substantially uniform monochromatic color (paragraph [0048]: e.g., Energy beam 127 may include any energy, for example, ultraviolet light , electron beam, plasma, or laser, that may interact with material 120 to change a state of material 120... energy source 128 to emit a diffuse energy beam, or a patterned array of beams, for example, a light pattern “uniform light beam”).
Yacoubian teaches that it is known in the art to provide a real-time surface inspection (100 @ figure 1 and paragraph [0026]: e.g., a schematic of a real-time inspection unit for detecting defects in additive manufacturing parts during printing using a multi-modal inspection 100. Multi-modal inspection apparatus 101 is comprised of light sources, components and detectors described herein is connected to an additive manufacturing unit, such as a 3D printer) for additive manufacturing and 3-D printing parts for determining whether a surface imperfection exits or does not exist (abstract: e.g., To ensure the additive manufactured parts are of high quality, a real-time non-destructive evaluation (NDE) technique is required to detect defects while they are being manufactured. The present invention describes an in-situ (real-time) inspection unit that can be added to an existing additive manufacturing (AM) tool, such as an FDM (fused deposition modeling) machine, or a direct metal laser sintering (DMLS) machine, providing real-time information about the part quality, and detecting flaws as they occur … and paragraph [0026]: e.g., a schematic of a real-time inspection unit for detecting defects in additive manufacturing parts during printing using a multi-modal inspection 100. Multi-modal inspection apparatus 101 is comprised of light sources, components and detectors described herein is connected to an additive manufacturing unit, such as a 3D printer), wherein the first light radiation illuminates a target area of a part (metal part 206 @ figure 2) being manufactured in a uniform chromatic light (multi-wavelength LEDs 203 @ figure 2 and paragraphs [0075] and [0126]: e.g.,  a monochromatic light, a laser, a white light, a broad spectral light with a spectral filter in front of it, a spectral are used) for the real-time surface inspection (100, 101 @ figure 1).
Therefore, it is respectfully pointed out to applicant that, as stated in the previous Office action, Varney in view of Yacoubian combination’s limitation does disclose to meet the claimed invention as recited in claims 1 and 18.
For the reasons set forth above the arguments, it is believed that the rejection of the claims 1- 14 and 18-23 under 35 USC 103 is proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-13, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Varney (US 2018/0073390) in view of Yacoubian (US 2020/0110025).
Regarding claims 1 and 18; Varney discloses a non-transitory computer-readable medium that comprise instructions, that when executed by a hardware processor, cause the hardware processor (computing device 116 @ figure 6) to perform operations to execute a method for surface inspection for additive manufacturing (114 @ figure 6 and paragraph [0045]: e.g., an additive manufacturing tool 114 for fabricating unitary structure 112 that includes a material 120), the method comprising:
directing a first light radiation using one or more illumination sources (128 @ figure 6), wherein the first light radiation illuminates a target area of a part (112, 120, 130, 122 @ figure 6) being manufactured in a uniform chromatic light (127 @ figure 7) such that the target area of the part (112, 120, 130, 122 @ figure 6) appears to have a substantially uniform monochromatic color (paragraph [0048]: e.g., Energy beam 127 may include any energy, for example, ultraviolet light , electron beam, plasma, or laser, that may interact with material 120 to change a state of material 120... energy source 128 to emit a diffuse energy beam, or a patterned array of beams, for example, a light pattern);
capturing a current image of a second light radiation that is scattered or reflected by the target area (112, 130, 122 @ figure 6) using one or more feedback cameras (imaging device 132 @ figure 6 and paragraph [0051]: e.g., imaging device 132 to image surfaces or regions or volumes of one or more of unitary structure 112, the build location, or platform 122 to generate respective build images periodically or continuously); and
a controller (134 @figure 6) coupled to the computing device (116 @ figure 6) for analyzing the current image of the second light radiation using at least one of the one or more feedback cameras (132 @ figure 6) by comparing the current image with a previously acquired image (112a @ figure 6 and paragraph [0051]: @.g., controller 134 may control imaging device 132 to image surfaces or regions or volumes of one or more of unitary structure 112, the build location, or platform 122 to generate respective build images periodically or continuously. Controller 134 may periodically or continuously compare the build images with the digital representation 112a to verify that unitary structure 112 substantially conforms (e.g., conforms or nearly conforms) to digital representation 112a) to determine whether a surface imperfection exists or does not exist (paragraph [0017]: e.g., in inspecting support structures and cooling features between the hot wall and the cold wall to check for defects, blockages, or other failures).
Varney discloses all of feature of claimed invention except for a real-time surface inspection for additive manufacturing and 3-D printing parts for determining whether a surface imperfection exits or does not exist, wherein the first light radiation illuminates a target area of a part being manufactured in a uniform chromatic light for the real-time surface inspection. However, Yacoubian teaches that it is known in the art to provide a real-time surface inspection (100 @ figure 1 and paragraph [0026]: e.g., a schematic of a real-time inspection unit for detecting defects in additive manufacturing parts during printing using a multi-modal inspection 100. Multi-modal inspection apparatus 101 is comprised of light sources, components and detectors described herein is connected to an additive manufacturing unit, such as a 3D printer, either mounted internally, or externally, such as through a viewing window or an opening port, or a combination thereof) for additive manufacturing and 3-D printing parts for determining whether a surface imperfection exits or does not exist (abstract: e.g., To ensure the additive manufactured parts are of high quality, a real-time non-destructive evaluation (NDE) technique is required to detect defects while they are being manufactured. The present invention describes an in-situ (real-time) inspection unit that can be added to an existing additive manufacturing (AM) tool, such as an FDM (fused deposition modeling) machine, or a direct metal laser sintering (DMLS) machine, providing real-time information about the part quality, and detecting flaws as they occur … and paragraph [0026]: e.g., a schematic of a real-time inspection unit for detecting defects in additive manufacturing parts during printing using a multi-modal inspection 100. Multi-modal inspection apparatus 101 is comprised of light sources, components and detectors described herein is connected to an additive manufacturing unit, such as a 3D printer, either mounted internally, or externally, such as through a viewing window or an opening port, or a combination thereof), wherein the first light radiation illuminates a target area of a part (metal part 206 @ figure 2) being manufactured in a uniform chromatic light (multi-wavelength LEDs 203 @ figure 2 and paragraphs [0075] and [0126]: e.g.,  a monochromatic light, a laser, a white light, a broad spectral light with a spectral filter in front of it, a spectral are used) for the real-time surface inspection (100, 101 @ figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with a real-time surface inspection for additive manufacturing and 3-D printing parts for determining whether a surface imperfection exits or does not exist, wherein the first light radiation illuminates a target area of a part being manufactured in a uniform chromatic light for the real-time surface inspection as taught by Yacoubian for the purpose of saving time, energy, and reduce material loss during inspection.
Regarding claims 2 and 19; Varney discloses all of feature of claimed invention except for stopping the additive manufacturing based on a determination that the surface imperfection exists. However, Yacoubian teaches that it is known in the art to provide inspection modalities (105 @ figure 1) coupled to a defect map (107 @ figure 1) for stopping the additive manufacturing based on a determination that the surface imperfection exists (paragraphs [0004] and [0026]: e.g., the information from the defect map 107 is used to a) determine part quality, b) stop the print, if the part is deemed too defective, or c) as a printer feedback 108 to make corrective action to the part being printed by modifying the subsequent print layers to correct for the detected defects. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Yacoubian for the purpose of saving time, energy, and reduce material loss during inspection.
Regarding claims 3 and 20; Varney discloses all of feature of claimed invention except for continuing the additive manufacturing based on a determination that the surface imperfection does not exist. However, Yacoubian teaches that it is known in the art to provide continuing the additive manufacturing based on a determination that the surface imperfection does not exist (paragraph [0004]: e.g., This method provides fast and high spatial resolution defect detection to enable both part qualification after the print is completed, without requiring post inspection, as well as providing information to enable corrective action, such as to stop a potentially defective print, or to make real-time correction and continue the additive manufacturing process). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Yacoubian for the purpose of saving time, energy, and reduce material loss during inspection.
Regarding claim 9; Varney discloses further comprising the controller (134 @ figure 6) coupled to the computing device (116 @ figure 6) for displaying data obtained from the at least one of the feedback cameras (132 @ figure 6) onto a display for inspection by an operator (116 @figure 6 and paragraph [0046]: e.g., computing device 116 may send operational signals to and receive status signals from controller 134 to control and monitor the operation of additive manufacturing tool 114).
Regarding claim 10; Varney discloses all of feature of claimed invention except for the surface imperfection is detected based on an analysis of hue and saturation of the second light radiation to distinguish between anomalies. However, Yacoubian teaches that it is known in the art to provide the surface imperfection (401 @ figures A-4B) is detected based on an analysis of hue and saturation of the second light radiation of the light source (302 @ figure 3) to distinguish between anomalies (402 @figure 4B and paragraph [0051]: e.g., measuring surface quality by changing source angle, such as on a DMLS printed steel stainless sample. The light source (not shown) is set at 30-degree incidence in FIG. 4A, and 57 degree in FIG. 4B. The camera (not shown) is at a fixed position. The image width is approximately 60 mm. This example illustrates a detection of defects 402 on a printed part as outlined 401. Each measurement at different angles reveals a different set of defects 402). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Yacoubian for the purpose of saving time, energy, and reduce material loss during inspection.
Regarding claim 11; Varney discloses all of feature of claimed invention except for the analyzing the current image using at least one of the one or more feedback camera, further comprises determining that a predetermined threshold level for at least one characteristic of the second light radiation is met. However, Yacoubian teaches that it is known in the art to provide the defect map (107 @ figure1-2) for analyzing the current image using at least one of the one or more feedback camera (204 @ figure 2) , further comprises defect map and decision (212 @ figure 2) for determining that a predetermined threshold level for at least one characteristic of the second light radiation is met (paragraph [0125]: e.g., If a defect is determined to be too severe, or if the cumulative defect values reach a prescribed threshold value, the print is stopped to avoid wasting material. The severity of the defects is calculated by using a prescribed threshold either on individual sensor camera and apparatus). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Yacoubian for the purpose of saving time, energy, and reduce material loss during inspection.
Regarding claim 12; Varney discloses all of feature of claimed invention except for the at least one characteristic is a hue, a saturation, or a brightness. However, Yacoubian teaches that it is known in the art to provide the at least one characteristic is a hue, a saturation, or a brightness (paragraph [0055]: e.g., Dust and other sources of noise can cause a fright spot in the image). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Yacoubian for the purpose of saving time, energy, and reduce material loss during inspection.
Regarding claim 13; Varney discloses the target area (112 @ figure 6) comprises an entirety of the part (paragraph [0048]: e.g., the build location may change as unitary structure 112 is fabricated, for example, along regions or surfaces of partly fabricated unitary structure 112).
Regarding claim 23; Varney discloses all of feature of claimed invention except for the uniform chromatic light for the real-time surface inspection is not used to build the part. However, Yacoubian teaches that it is known in the art to provide the uniform chromatic light (paragraph [0031]: e.g., distributed light sources, such as light emitting diodes (LED) 203 … The light sources 203 are rapidly sequenced to produce multi-angle images 209 captured by the cameras. Light sources are rapidly sequenced by applying a signal such as 205) of the light sources (202 @ figure 2) for the real-time surface inspection is not used to build the part (paragraph [0004]: e.g., without requiring post inspection, as well as providing information to enable corrective action, such as to stop a potentially defective print, or to make real-time correction and continue the additive manufacturing process.). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Yacoubian for the purpose of saving time, energy, and reduce material loss during inspection.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varney in view of Yacoubian as applied to claim 1 above, and further in view of Buller et al (US 2017/0239892).
Regarding claim 4; Varney in view of Yacoubian combination discloses all of feature of claimed invention except for conditioning the first light radiation using one or more filters to produce a conditioned first light radiation that results in the uniform chromatic light. However, Buller et al teaches that it is known in the art to provide conditioning the first light radiation of emitter (317 @ figure 3) using one or more filters (326 @ figure 3) to produce a conditioned first light radiation that results in the uniform chromatic light (paragraph [0324]: e.g., For example, the measurements techniques may comprise interferometry and/or confocal chromatic measurements. The measurements techniques may comprise at least one motor encoder (rotary, linear). The measurement techniques may comprise one or more sensors (e.g., optical sensors and/or meteorological sensors). The measurement techniques may comprise at least one inductive sensor. The measurement techniques may include an electromagnetic beam (e.g., visible or IR)). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Buller et al for the purpose of improving the detection signal and decreasing the signal to noise ratio.

Claims 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varney in view of Yacoubian as applied to claim 1 above, and further in view of Miller (US 2016/0033756).
Regarding claim 5-6; Varney in view of Yacoubian combination discloses all of feature of claimed invention except for adjusting at least one of the one or more illumination sources to produce a third light radiation to homogenize a fourth light radiation reflected from the target area. However, Miller teaches that it is known in the art to provide adjusting at least one of the one or more illumination sources (111, 112, 113, 114 @ figure 1) to produce a third light radiation (102 @ figure 1) to homogenize a fourth light radiation (104 @ figure 1) reflected from the target area (100 @ figure 1) except for a fifth light radiation reflected from the surface imperfection. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Miller for the purpose of improving high resolution image.
It is noted that the limitation “except for a fifth light radiation reflected from the surface imperfection” in claim 6 is alternative for condition make adjustable. Varney, Yacoubian, and Miller combination disclose the claimed invention except for the limitation except for a fifth light radiation reflected from the surface imperfection. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above for improving classification defects on the surface, since it has been that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 7-8; Varney in view of Yacoubian combination discloses all of feature of claimed invention except for a first illumination source of the one or more illumination sources comprises a plurality of light emitting diodes, a plurality of organic light emitting diodes, or a plurality of lasers, wherein each element of the plurality of light emitting diodes or the plurality of organic light emitting diodes is individually controlled to produce a hue, a saturation, or a color of each element. However, Miller teaches that it is known in the art to provide a first illumination source of the one or more illumination sources (110 @ figure 1) comprises a plurality of light emitting diodes (paragraph [0024]: e.g., DLP projector 10 may be adapted to produce a color image, in which case the colors may be produced by using 4 individual light sources Red, Green, Blue, and White, i.e. RGBW LEDs, which may correspond to light sources 111, 112, 113 and 114 respectively, to produce the primary display colors: red, green, blue, and white), a plurality of organic light emitting diodes, or a plurality of lasers, wherein each element of the plurality of light emitting diodes (111, 112, 113, 114 @figure 1) or the plurality of organic light emitting diodes is individually controlled to produce a hue, a saturation, or a color of each element (paragraph [0024]: e.g., individual light sources Red, Green, Blue, and White, i.e. RGBW LEDs, which may correspond to light sources 111, 112, 113 and 114 respectively, to produce the primary display colors: red, green, blue, and white). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Miller for the purpose of improving high resolution image.
It is noted that the term “or” alternative.
Regarding claim 14; Varney in view of Yacoubian combination discloses all of feature of claimed invention except for the first light radiation is a monochromatic illumination radiation. However, Miller teaches that it is known in the art to provide the first light radiation is a monochromatic illumination radiation (abstract: e.g., a DLP projector apparatus (10) for projecting a monochromatic display comprising a plurality of FIG. 1 monochromatic light sources (111-113)). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Miller for the purpose of improving high resolution image.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Varney in view of Yacoubian as applied to claim 1 above, and further in view of Safai (US 2019/0056334).
Regarding claim 21; Varney in view of Yacoubian combination discloses all of feature of claimed invention except for varying an output intensity of at least one of the one or more illumination sources during the capturing, the analyzing, or both the capturing and analyzing. However, Safai teaches that it is known in the art to provide a controller (124 @ figure 1) is configured varying an output intensity of at least one of the one or more illumination sources (118 @ figure 1) during the capturing, the analyzing, or both the capturing and analyzing (paragraph [0010]: e.g., The illumination source can include an array of at least one million illumination elements that are individually controllable with respect to intensity, and the controller is configured to vary the intensity, hue, saturation, color, and pattern of the light output by the illumination source such that the feedback camera images a surface that is homogenous with respect to intensity, hue, saturation, and color, except for the one or more defects on or within the surface of the workpiece.). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Safai for the purpose of improving the detection of these anomalies and/or defects.
Regarding claim 22; Varney in view of Yacoubian combination discloses all of feature of claimed invention except for the at least one of the one or more illumination sources is configured to output an intensity of at least 1000 lux. However, Safai teaches that it is known in the art to provide the at least one of the one or more illumination sources (118 @ figure 1) is configured to output an intensity of at least 1000 lux (paragraph [0006]: e.g., The illumination source can include at least one million organic light emitting diodes (OLEDs), and the altering of the patterned light output by the illumination source can include individually controlling the intensity of each of the OLEDs, and each OLED may be configured to output at least 1000 lux) . It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine a method of Varney with limitation above as taught by Safai for the purpose of improving the detection of these anomalies and/or defects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Frohnmaier et al (US 2019/0389137) discloses a method for supervision of an additive manufacturing process for producing a manufacturing product by selectively solidifying build-up material in a process chamber.
2) Jensen (US 2019/0381736) discloses system for monitored additive manufacturing of an object, comprising a manufacturing unit, designed for additive manufacturing of the object based on metal-containing manufacturing material in a manufacturing volume.
3) Preston et al (2018/0297113) discloses camera assembly is employed in additive manufacturing to improve the fidelity of a printed object. The camera may scan the surface of a build plate of a 3D printer and an object as it is being printed to generate image data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 4, 2022

						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2877